OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a compostable packaging, classified in B65D 65/466 and/or A45D 33/00.
II. Claim 4, drawn to a method of producing a shampoo product, classified in B29C 41/003 and B29K 2001/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of making said product. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process. Specifically, the product as claimed can be formed by a process which does not apply a lid to the packaging (lid not required by either of independent claims 1 or 2). Additionally or alternatively, the compostable packaging can be formed through dry/wet layup of the composition, subsequent drying in the ambient environment (without an intentional application or removal of heat), and subsequent machining/assembling/shaping; i.e., without thermally molding the composition. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney of Record Eric Karich on 21 January 2022, a provisional election was made with traverse to prosecute the invention of Group II, claim 4. Affirmation of this election must be made by Applicant in replying to this Office Action.
Claims 1-3 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner’s Note
The Examiner notes that the International Search Report (ISR) for International Application PCT/US2020/020447 (WO 2021/173157) has been considered by the Examiner. It is also noted that all references hereinafter to Applicant’s specification are to that which was filed 24 February 2020.

Specification
The disclosure is objected to because of the following informalities:
[pp.4, line 17] – the phrase “Contours may be provide” is objected to for improper grammar; the Examiner suggests the following amendment to overcome the issue: “Contours may
Appropriate correction is required.

Claim Objections
Claim 4 is objected to
Claim 4 recites (i) “thermally molding the moldable composition into a compostable packaging that includes a main body that includes a base and an upwardly extending wall that extends to a body perimeter that defines an opening, and further includes a lid that extends to an outer perimeter” (emphasis added), followed by the subsequent recitation of (ii) “placing the lid onto the main body to cover the opening; and sealing the body perimeter and the outer perimeter of the lid”
Recitation (i) is objected to, as the grammar/punctuation and/or lack of additional language/use of indentations with respect to the emphasized portions can cause the limitation to be interpreted/read as if it is the main body which further includes the lid that extends to an outer perimeter, of which may indicate that the main body and lid are molded integrally with one another.
However, in view of (1) recitation (ii) which clearly recites that the lid is placed onto the main body to cover the opening after pouring the granular shampoo composition into the main body, and (2) the written description and/or drawings of the specification (see MPEP 2111) [Figures 1, 2; pp. 5, 11-16] indicating that the lid and the main body are separate entities which are (both) thermally molded from the moldable composition and then subsequently joined, it is the Examiner’s position that the aforecited recitation (i) is not indefinite, but rather, constitutes objectionable/awkward claim language/formatting.
In order to overcome the objection, the Examiner suggests utilizing additional language and/or indentations to identify separate entities/features (i.e., the main body and the lid) of the compostable packaging; as well as indicating that the moldable composition is thermally molded into both of a main body and a lid for the main body (separately), of which are subsequently (as claimed) joined/sealed to one another to form the compostable packaging.
Appropriate correction is required.

Claim Interpretation
It is noted that the following analysis is not associated with, nor set forth under, 35 U.S.C. 112(f), nor is there “means for” or alternative generic placeholder language in the claims which would necessitate a 112(f) interpretation. Rather, the following analysis is included to improve the clarity of the record and the basis of the subsequent rejection(s).
First, with respect to the claimed term “sugarcane”, it is noted that the specification does not provide any information regarding the physical state or form thereof. Said differently, the specification does not indicate whether the sugarcane is a stalk, fiber, residue, and/or syrup/juice – the specification merely recites “sugarcane”. As such, the claimed term is broad such that any of the aforesaid forms (e.g., fiber, residue) read thereon.
Second, with respect to the claimed percentages (%) of each of the components of the moldable composition, it is noted that the specification does not indicate whether the aforesaid are volume or mass based. As such, the ranges are broad such that volume or mass percentages read thereon.
Third, with respect to the claimed phrase “thermally molding”, it is noted that the specification does not set forth any further limitations regarding the molding step other than that the composition is “thermally molded”. Said differently, the specification does not indicate any specific molding process (e.g., compression, injection) or parameters thereof (e.g., temperature, pressure/vacuum, heat/cold source) utilized to thermally mold the composition. As such, any process which utilizes at least some degree of heat flow and/or temperature differential to mold the composition reads thereon. 
Last, with respect to the claimed term “sealing”, it is noted that the specification [pp. 4, 10-13, 17-19] indicates that the sealing (between main body perimeter and lid outer perimeter) may be provided by a snap/friction fit or other frictional engagement; a weld, bond, or glue; otherwise ‘sealed’; or other form of connection known in the art. Thus, it can be said that the 
For examination on the merits, the Examiner is interpreting the foregoing claimed term(s)/phrase(s) as stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Martins et al. (US 2014/0020335; “Martins”) in view of Marcinkowski (US 2013/0134066; “Marcinkowski”), Shi et al. (US 2014/0093704; “Shi”), Tolibas-Spurlock et al. (US 2010/0044267; “Tolibas-Spurlock”), and Reed et al. (US 8,801,899; “Reed”).
Regarding claim 4, Martins discloses a method for making and filling a compostable packaging container for cosmetic or beauty care products [0002, 0005, 0006, 0027, 0038, 0044, 0049]. The method comprises the following steps:
(a) provision of a fibrous biomass (moldable composition) which includes a compostable binder and fibers selected from, inter alia, wood, bamboo, bagasse (sugarcane fiber/pulp), and bulrush, including combinations thereof [0035, 0051], wherein the binder may be a naturally occurring constituent of the biomass [0035-0037];
(b) compression molding, with the addition of heat or steam to help form and cure, the fibrous biomass into both of (i) a container body (including a base, an upwardly extending wall, and an opening which defines a perimeter, i.e., mouth) and (ii) a cover for closing the container body [Figures 7-10; 0038, 0044, 0049, 0050], wherein the cover exhibits an outer perimeter (i.e., lip);
(c) placing a product in the container body, the product (cosmetic or beauty care) being in the form of, inter alia, a pressed powder or loose powder [0034, 0047]; and
(d) closing the container opening with the cover to enclose the product therein, wherein said cover may be attached to the container body via a hinge [Figure 10; 0038, 0049, 0050].
Applicant’s specification indicates that the claimed term granular includes dry powder or pellet type material; and that the claimed term shampoo is defined to include shampoo and/or conditioner, body soap, or other similar health and beauty types of products of a similar nature [pp. 5, 18-21]. As such, the powder (i.e., granular) of Martins being a cosmetic or beauty care product reads on the claimed granular shampoo composition based on Applicant’s definition.
The compression molding (including heat or steam) reads on the claimed thermally molding step. As shown in Figure 10, the cover (110) (i.e., lid) closes the opening of the container body (103), whereby the lip (i.e., perimeter) of the cover is in contact with the perimeter of the opening. The cover (110) is illustrated in Figure 10 as being connected to the container main body (103) through a hinge (112), of which may also be formed from the fibrous biomass [0038, 0049, 0050]. The aforesaid engagement between the cover and the container body reads on the steps of placing the lid onto the main body to cover the opening, and sealing the body perimeter and the lid perimeter for containing the granular shampoo composition within the packaging. (Please see claim interpretation section set forth above.)
Martins is silent regarding (i) the fibrous biomass being formed specifically from bamboo, sugarcane, and wood fiber, and thus also silent regarding (ii) the amounts (either vol.% or wt.%) or ranges thereof of each of the aforesaid components of the biomass.
Marcinkowski discloses packaging for consumer goods, and is directly related to minimizing the use of plastic and other non-renewable materials in said packaging [Abstract; 0001, 0004; Figure 1]. Marcinkowski teaches a pulp mixture for molding into the container substrate of said packaging [Figure 1, instance 12; 0015] which includes about 50-75% bamboo pulp (i.e., fibers); about 15-35% sugarcane pulp; and up to about 25%, or from 5-15%, of bulrush-derived pulp [0006, 0016]. Marcinkowski teaches that the aforesaid mixture provides desirable strength and flexibility for containers (formed therefrom). As such, Marcinkowski reasonably teaches that the aforesaid fibrous mixture is suitable for molding into containers (see MPEP 2144.07); wherein each of the fiber species taught by Marcinkowski (bamboo, sugarcane, bulrush) are explicitly recited in Martins as suitable for use (see MPEP 2144.06(I), (II)).
Shi teaches mixtures of fibrous pulp materials which are suitable for use in containerboard packaging [0001, 0002, 0005, 0006, 0013, 0016, 0035], with a focus on replacing wood-pulp fibers with field crop fibers or agricultural residues which are more inter alia, bulrush, bamboo, and bagasse [0013]. 
Tolibas-Spurlock teaches that fibers/pulp from sugarcane (including bagasse), wood, and bamboo are suitable for use in forming structural layers for compostable packaging containers for consumer products [Abstract; Figure 1; Figure 2, instance 8; 0035, 0047] (see MPEP 2144.06(I), (II); 2144.07).
Reed teaches that in forming paperboard, the fibrous pulp may include wood fibers (including hardwood and softwood), bagasse, and bamboo fibers (among others), where the inclusion of softwood fibers imparts rougher and less smooth surfaces; and where the inclusion of hardwood fibers imparts smoother surfaces [col 1; col 3, 26-67; col 4, 1-4].
It is noted that Martins discloses that the surface of the fibrous biomass (upon being molded into the container) which is in contact with the product is to exhibit a degree of roughness, allowing for increased adhesion of said product [0029, 0030].
Martins, Marcinkowski, Shi, Tolibas-Spurlock, and Reed are all directed to fibrous packaging materials/containers which utilize non-wood fibers; and/or teach or suggest the use of non-wood fibers therefor.
Given that Martins discloses that wood fibers, sugarcane fibers, bamboo fibers, and bulrush fibers are all suitable for use in forming the fibrous biomass, as well as discloses that the surface of the container formed therefrom in contact with the product is to exhibit a (relatively) rough topology, it would have been obvious to one of ordinary skill in the art before the effective filing date to:
Marcinkowski, and further
(ii) to have modified the aforesaid composition to have included wood fibers in place of bulrush fibers, as Shi teaches that mixtures of non-wood fibers (up to 100 wt.%) and wood fibers (0-70 wt.%) are suitable for the intended use/known for forming containerboard packaging, that the wood fibers preferably constitute the minority of the mixtures as they are less sustainable relative to non-wood-fibers, and that suitable non-wood fibers (which may be offset in the mixture with the aforesaid wood fibers) include, inter alia, bulrush fibers (see MPEP 2144.07; 2144.06(II)); as Tolibas-Spurlock teaches that wood fibers, alongside both of bamboo and sugarcane fibers, are suitable for use in forming the structural layers of compostable packaging containers intended to contain consumer products (see MPEP 2144.07; 2144.06(II)); and as Reed teaches that the wood fibers are capable of altering the roughness of the surface of the container formed from the biomass (of which is a consideration disclosed in Martins).
Thus, per the aforesaid modifications, the fibrous biomass utilized in the method of Martins to form the compostable packaging container would have been formed from about 50-75% bamboo fibers/pulp; about 15-35% sugarcane fibers/pulp; and up to about 25%, or from about 5-15%, of wood fibers/pulp, with or without the addition of the compostable binder (given that Martins discloses that each of the aforesaid fibers are suitable for use and are capable of providing the compostable binder as a naturally occurring constituent). 
The bamboo range of 50-75% completely encompasses and therefore renders prima facie obvious the claimed range of 50-70% (see MPEP 2144.05(I)). The sugarcane range of 15-35% substantially overlaps and therefore renders prima facie obvious the claimed range of 20-40%. The wood fiber range of up to 25% encompasses and therefore renders prima facie 
Therefore, the method for making and filling a compostable packaging container for cosmetic or beauty care products of Martins, as modified supra, reads on all of the limitations of claim 4.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.
US 2021/0198027 to Fyfe – teaches that bamboo, wood pulp, and bagasse are suitable for being thermoformed or injection molded into structural layers for containers [0036; Figure 1, instance 102]
US 2019/0300241 to Lin – teaches that inter alia, sugarcane pulp, wood fiber, and bamboo pulp are suitable for forming containers [0052]
US 2020/0206984 to Chung et al. – teaches fiber-based produced containers, of which may be formed from a blend of (a) and (b), (a) being a mixture of softwood and bagasse, (b) being a mixture of bamboo and bagasse [0100]
US 2018/0332972 to Jaeckel – teaches a fibrous mixture of 70% bagasse and 30% bamboo as being an inexpensive composition which is suitable for molding into trays/containers [0054]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782